Case 20-40163-JMM        Doc 68    Filed 06/19/20 Entered 06/19/20 16:29:24             Desc Main
                                  Document     Page 1 of 14



   Steven L. Taggart, ISB No. 8551
   Robert J. Maynes, ISB No. 6905
   MAYNES TAGGART PLLC
   P. O. Box 3005
   Idaho Falls, ID 83403
   Telephone: (208) 552-6442
   Facsimile: (208) 524-6095
   Email: staggart@maynestaggart.com
          rmaynes@maynestaggart.com

   Debtor’s counsel

                          UNITED STATES BANKRUPTCY COURT

                                     DISTRICT OF IDAHO

    In Re:                                        Case No. 20-40163-JMM

    ROBERT ALLEN AUTO GROUP, INC.                 Chapter 11

    Debtor/Debtor-in-Possession.

       AMENDED APPLICATION TO APPROVE EMPLOYMENT OF GREG
    JOHNSTON, REALTOR OF KELLER WILLIAMS REALTY EAST IDAHO, AS
                     REALTOR FOR THE DEBTOR
                               and
        NOTICE AND OPPORTUNITY TO OBJECT AND FOR HEARING

    No Objection. The Court may consider this request for an order without further notice
    or hearing unless a party in interest files an objection within 21 days of the date of this
    notice.

    If an objection is not filed within the time permitted, the Court may consider that there
    is no opposition to the granting of the requested relief and may grant the relief without
    further notice or hearing.

    Objection. Any objection shall set out the legal and/or factual basis for the objection. A
    copy of the objection shall be served on the movant.

    Hearing on Objection. The objecting party shall also contact the court’s calendar clerk
    to schedule a hearing on the objection and file a separate notice of hearing.

             COMES NOW the Debtor, Robert Allen Auto Group, Inc. (hereinafter “Debtor”)

   and moves for approval of the proposed employment of Greg Johnston of Keller Williams
Case 20-40163-JMM        Doc 68    Filed 06/19/20 Entered 06/19/20 16:29:24            Desc Main
                                  Document     Page 2 of 14



   Realty East Idaho, as the real estate agent for the Debtor (“REALTOR”) to sell various real

   property for the following reasons:

          1.      The Debtor filed a Petition under Chapter 11, Subchapter V of 11 U.S.C. on

   March 3, 2020.

          2.      The Debtor subsequently filed an amended petition to change the filing to

   Chapter 11 on May 22, 2020.

          3.      The Debtor is seeking to resolve its debts, in part, by selling real property

   in Bannock County.

          4.      The Debtor wishes to employ REALTOR consistent with the terms of the

   attached RE-16 Seller Representation Agreement, attached as Exhibit “A”, at a rate of 6%

   of the purchase price of any of Debtor’s real property sold by REALTOR. REALTOR has

   agreed that it will solely have agency with Debtor and no other party to any transaction.

   See Exhibit “A”.

          5.      Such employment request is made pursuant to 11 U.S.C. § 503(b)(2).

          6.      The purpose of REALTOR’s hiring will be to market and sell property in

   Bannock County, address of 300 North 5th Ave., Pocatello, ID which consists of buildings

   and property totaling approximately 28,961 square feet on a 2.96 acre site. The subject

   property legal description is as follows:

          Parcel 1 - RUPOC175400 Block 270, Lots 11-15 & South 6' of Lot 16
          Parcel 2 - RUPOC184300 Block 293, Lots 1 and 2
          Parcel 3 - RUPOC183500 Block 293, Lots 2 and 3
          Parcel 4 - RUPOC183600 Block 293, Lots 4 and 5
          Parcel 5 - RUPOC183700 Block 293 Lots 6 thru 10
          Parcel 6 - RPPOC184300 Block 294, Lots 1 thru 7
          Parcel 7 - RPPOC183800 Block 293, Lots 11 and 12
          Parcel 8 – RPPOC 174700 Block 269, Lots 165 and South 1/2 of 17
          Parcel 9 - RPPOC175200 Block 270, Lots 7 and 8
          Parcel 10 - RPPOC175302 Block 270, West 70' of Lots 9 and 10


   AMENDED APPLICATION TO APPROVE EMPLOYMENT OF REALTOR
   Page 2
Case 20-40163-JMM        Doc 68     Filed 06/19/20 Entered 06/19/20 16:29:24                Desc Main
                                   Document     Page 3 of 14



           Parcel 11 - RUPOC173800 Block 270, Lots 1 and 2

           7.      REALTOR was selected because of his expertise in commercial real estate

   marketing.

           8.      It is necessary for Debtor to hire REALTOR for these services.

           9.      After sharing the creditor matrix with REALTOR and discussing the same

   with REALTOR, it is believed that REALTOR has no conflicting financial or related

   connection with the creditors of Debtor or other parties in interest or their or their respective

   attorneys, the United States Trustee or any person employed in the office of the United

   States Trustee with the exception that the principal of the Debtor, Mr. Allen, has recently

   joined the same brokerage as REALTOR (but will not be involved in the marketing or sale

   of the properties in that capacity). His broker, Michael J. Johnston, has submitted a

   declaration affirming those basic facts. See attached Exhibit “B”.

           10.     REALTOR’S employment represents no interest adverse to Debtor or the

   estate in the matters upon which he is to be engaged for Debtor and the proposed

   employment would be in the best interest of the estate.

           11.     REALTOR shall only be paid after a proposed real estate transaction is

   approved by the Court and successfully closes.

           WHEREFORE, your Applicant, the Debtor, pray that its employment of Greg

   Johnston of Keller Williams Realty East Idaho in this proceeding be approved for the

   purpose of marketing Debtor’s real property.

                           DATED:          June 19, 2020

                                           MAYNES TAGGART PLLC

                                           /s/ Steven L. Taggart
                                           Steven L. Taggart, Esq.


   AMENDED APPLICATION TO APPROVE EMPLOYMENT OF REALTOR
   Page 3
Case 20-40163-JMM   Doc 68    Filed 06/19/20 Entered 06/19/20 16:29:24   Desc Main
                             Document     Page 4 of 14
Case 20-40163-JMM       Doc 68    Filed 06/19/20 Entered 06/19/20 16:29:24             Desc Main
                                 Document     Page 5 of 14



                                CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on June 19, 2020, I filed a copy of the attached pleading
   with the Court via CM/ECF and the following parties are reflected as receiving the Notice
   of Electronic Filing as CM/ECF Registered Participants:

   PARTIES SERVED:

   Christopher P. Slette on behalf of U.S. Bank National Association –
   efile@magicvalleylaw.com

   David W. Newman, Assistant US Trustee - ustp.region18.bs.ecf@usdoj.gov

   Elizabeth Lombard on behalf of American Express National Bank (Zwicker &
   Associates, PC) – bknotices@zwickerpc.com

   Gary L Rainsdon - trustee@filertel.com, id12@ecfcbis.com; lori@filertel.com;
   cblackburn@filertel.com; jhancock@filertel.com

   Jeff E. Rolig on behalf of Balboa Capital Corporation – jrolig@roliglaw.com

   Jeffrey M. Wilson on behalf of U.S. Bank National Assoc. – jeff@wilsonmccoll.com

   Laurie A. Cayton on behalf of U.S. Trustee US Trustee - laurie.cayton@usdoj.gov

   Louis V. Spiker on behalf of U.S. Bank National Association – lvs@magicvalley.com

   Mark A. Ellingsen on behalf of Creditor Nissan Motor Acceptance Corporation
   mae@witherspoonkelley.com, conniem@witherspoonkelley.com;
   gaylev@witherspoonkelley.com; angelc@witherspoonkelley.com

   Matthew T. Christensen on behalf of Robert E. Allen – mtc@angstman.com

   Melinda Willden on behalf of U.S. Trustee US Trustee - Melinda.Willden@usdoj.gov

   And as otherwise noted on the Court’s Notice of Electronic Filing.

           I HEREBY CERTIFY FURTHER that on June 19, 2020, I served a copy of the
   above referenced pleading(s) on the following parties via postage prepaid, first class, U.S.
   Mail, including the 20 largest unsecured creditors:

    Robert Allen Auto Group, Inc.                 Donald H. Cram, Esq.
    9075 Stoney Creek Rd.                         Severson & Werson, P.C.
    Pocatello, ID 83204                           One Embarcadero Center, Suite 2600
                                                  San Francisco, CA. 94111


   AMENDED APPLICATION TO APPROVE EMPLOYMENT OF REALTOR
   Page 5
Case 20-40163-JMM        Doc 68    Filed 06/19/20 Entered 06/19/20 16:29:24        Desc Main
                                  Document     Page 6 of 14



   Duane M. Geck, Esq.                        Andrew S. Elliott, Esq.
   Severson & Werson, P.C.                    Severson & Werson, P.C.
   One Embarcadero Center, Suite 2600         One Embarcadero Center, Suite 2600
   San Francisco, CA. 94111                   San Francisco, CA. 94111

   American Express c/o Tiffany Maldonado,
                                           Angela Allen
   Esq.
                                           9075 Stoney Creek Rd.
   1151 S. Wash. Ave., Ste. 404
                                           Pocatello, ID 83204
   Piscataway, NJ 08854

   BFS Capital                                Caine & Weiner
   3301 N. University Dr., Suite 300          2000 Warrington Way, Ste. 150
   Coral Springs, FL 33065                    Louisville, KY 40222

   Citi Bank                                  Dani McDonald
   PO Box 78045                               1502 Boston Rd.
   Phoenix, AZ 85062                          Helena, MT 59602

   Great America Financial Services           Kenneth Edick
   625 First Street SE, Ste. 800              3439 Blue Heron St.
   Cedar Rapids, IA 52401                     Helena, MT 59602

   Robert Allard                              Robert T. Allen
   307 S. Billings Blvd. #64                  9075 Stoney Creek Rd.
   Billings, MT 59101                         Pocatello, ID 83204

   Tyler Allen                                US Bank Equipment Finance
   316 W. 200 S., Apt. 402                    1310 Madrid Street
   Salt Lake City, UT 84101                   Marshall, MN 56258

   VinSolutions                               Balboa Capital Corporation
   3400 New Hyde Park Rd.                     575 Anton Blvd., 12 Floor
   New Hyde Park, NY 11042-1226               Costa Mesa, CA 92626

   Susan K. Edick                             CenturyLink
   3439 Blue Heron St.                        PO Box 91155
   Helena, MT 59602                           Seattle, WA 98111

   Valley Bank                                Dealer FX Group Inc.
   3030 Montana Ave.                          80 Tiverton Court, Ste. 500
   Helena, MT 59601                           Markham ON L3R 0G4, Canada




   AMENDED APPLICATION TO APPROVE EMPLOYMENT OF REALTOR
   Page 6
Case 20-40163-JMM   Doc 68    Filed 06/19/20 Entered 06/19/20 16:29:24   Desc Main
                             Document     Page 7 of 14



                                          Mitsubishi Motor North Am.
                                          6400 Katella Ave.
                                          Cypress, CA 90630

                    DATED:         June 19, 2020

                                   /s/ Theresa G. Carson
                                   Theresa G. Carson
                                   Legal Assistant




   AMENDED APPLICATION TO APPROVE EMPLOYMENT OF REALTOR
   Page 7
Case 20-40163-JMM   Doc 68    Filed 06/19/20 Entered 06/19/20 16:29:24   Desc Main
                             Document     Page 8 of 14




                                                               EXHIBIT "A"
                                                                 Page 1 of 5
Case 20-40163-JMM   Doc 68    Filed 06/19/20 Entered 06/19/20 16:29:24   Desc Main
                             Document     Page 9 of 14




                                                               EXHIBIT "A"
                                                                 Page 2 of 5
Case 20-40163-JMM   Doc 68     Filed 06/19/20 Entered 06/19/20 16:29:24   Desc Main
                             Document      Page 10 of 14




                                                                EXHIBIT "A"
                                                                  Page 3 of 5
Case 20-40163-JMM   Doc 68     Filed 06/19/20 Entered 06/19/20 16:29:24   Desc Main
                             Document      Page 11 of 14




                                                                EXHIBIT "A"
                                                                  Page 4 of 5
Case 20-40163-JMM   Doc 68     Filed 06/19/20 Entered 06/19/20 16:29:24   Desc Main
                             Document      Page 12 of 14




                                                                EXHIBIT "A"
                                                                  Page 5 of 5
Case 20-40163-JMM           Doc 68     Filed 06/19/20 Entered 06/19/20 16:29:24                        Desc Main
                                     Document      Page 13 of 14




     Steven L. Taggart, ISB No. 8551
     Robert J. Maynes, ISB No. 6905
     M AY N E S TA G G A RT P L L C
     P. O. Box 3005
     Idaho Falls, ID 83403
     Telephone: (208) 552-6442
     Facsimile: (208) 524-6095
     Email: staggart@maynestaggart.com
             rmaynes@maynestaggart.com

     Debtor's counsel


                              UNITED STATES BANKRUPTCY COURT

                                          DISTRICT OF IDAHO


     In           Re:          Case            No.          20-40163-JMM

     ROBERT ALLEN AUTO GROUP, INC. Chapter 11, Subchapter V

     Debtor/Debtor-in-Possession.



          D E C L A R AT I O N O F B R O K E R M I C H A E L J . J O H N S TO N I N S U P P O RT O F
            A M E N D E D A P P L I C AT I O N T O A P P R O V E E M P L O Y M E N T O F G R E G
             JOHNSTON, REALTOR AND JIM JOHNSTON, BOTH OF KELLER
          W I L L I A M S R E A LT Y E A S T I D A H O , A S R E A LTO R S F O R T H E D E B TO R


     MICHAEL J. JOHNSTON, under penalty of perjury, declare as follows:

               1. I am the designated broker for Keller Williams Realty East Idaho.

              2. Greg Johnston, one of my agents, has put in place an Exclusive Seller

     Representation Agreement to represent Robert Allen Auto Group, Inc. in the sale of real
     estate located in Pocatello, Idaho.

              3. Our brokerage has agreed to only have agency representation with Robert
     Allen Auto Group, Inc. in any future transaction involving that property.

              4. In my discussions with Mr. Allen to join my brokerage, I have never

     conditioned his affiliation with listing the Pocatello real estate with our brokerage.




                                                                                        EXHIBIT "B"
                                                                                          Page 1 of 2
Case 20-40163-JMM         Doc 68     Filed 06/19/20 Entered 06/19/20 16:29:24                  Desc Main
                                   Document      Page 14 of 14




             I certify (or declare) under penalty of peijury pursuant to the law of the State of

      Idaho that the foregoing is true and correct.




                                             MICHAEL J. JOHNSTON



                                             Dated: June 16. 2020




     DECLARATION OF MICHAEL J. JOHNSTON
     Page 2


                                                                                   EXHIBIT "B"
                                                                                     Page 2 of 2
